Appeal from order, Supreme Court, Bronx County (John E Collins, J.), entered February 11, 2010, which denied defendant’s CPL 440.46 motion for resentencing, unanimously dismissed as moot.
Defendant was released on parole during the pendency of this appeal and is not currently in custody. Therefore, he lost his eligibility for resentencing (see CPL 440.46 [1]). Accordingly, his appeal is moot (see People v Orta, 73 AD3d 452 [2010], lv denied 15 NY3d 755 [2010]). Concur — Tom, J.P., Saxe, Catterson, Moskowitz and Acosta, JJ.